DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2022, has been entered.
Response to Arguments
Applicant’s response to Office action was received on May 21, 2022.
In response to Applicant’s amendment of the claims, the 101 claim rejections of claims 1-4 and 6, from the previous Office action, are hereby withdrawn.  However, the 101 rejection of claim 5 remains, and has been updated, below in this Office action, to correspond to Applicant’s most recent claim amendments.
Examiner determined that Applicant’s most recent amendments, combined with the previously claimed features, were sufficient to overcome the 101 rejections with respect to claims 1-4 and 6.  The reason this was not the case with claim 5 is because weight did not need to be given to the last three paragraphs of amended claim 5.  See the following text from the 101 rejection of claim 5, below in this Office action:
(NOTE REGARDING THE LAST THREE PARAGRAPHS OF CLAIM 5:  Each of these paragraphs is a conditional limitation.  For example, the first two of those three paragraphs only address a situation in which the vehicle has shifted between a READY-OFF and a READY-ON state.  The last paragraph only addresses a situation when the vehicle is in the READY-ON state and the power storage device is being charged.  It is not required that any of these situations occur; for example, consider a vehicle which is in the READY-OFF state and stays in the READY-OFF state.  For a method claim like claim 5, conditional claim limitations are not required to be given weight if they are not required to ever actually occur.  See MPEP 2111.04(II).  Since these paragraphs do not have weight here currently, these three paragraphs do not need to be addressed with respect to this 101 rejection of claim 5.)

Below in this Office action, Examiner provides proposed amendments, to attempt to put this application in condition for allowance.  Note that, in those proposed amendments, Examiner has included amendments for the purposes of removing the conditional natures of the last three paragraphs of claim 5, to attempt to address the remaining 101 rejection of claim 5.
Please note the new indefiniteness rejection, below in this Office action.
Please note the new claim objections, below in this Office action.
To attempt to address all remaining issues in this application and to attempt to put Applicant’s application in condition for allowance, as well as to improve claim readability, Examiner suggests the following proposed claim amendments:
PROPOSED AMENDMENTS
Note:  Any claims not listed below will remain in their most recent previous status and version.  Also, the line indentations below are part of the intended proposed amendments.
1.  (Currently amended)  A fee setting device configured to set a utilization fee for sharing a vehicle configured to travel using power stored in a power storage device, comprising:



being programmed to:
obtain, from the vehicle, [[the]]a determined state of charge (SOC) information of the vehicle and position information of the vehicle;
identify a zone where the vehicle is parked by using the position information obtained and zone setting information, the zone setting information dividing into a plurality of zones a predetermined region including a plurality of locations where the vehicle can be rented and returned;
calculate, by using the determined SOC information of the vehicle, an amount representing a sum of the determined SOC informations stored in [[the ]]vehicles parked in the identified zone; and
set the utilization fee, wherein
when a second amount representing a sum of the determined SOC informations stored in [[the ]]vehicles parked in a zone including a return location of the vehicle is less than a first amount representing a sum of the determined SOC informations stored in [[the ]]vehicles parked in a zone including a renting location of the vehicle, the CPU being configured to set the utilization fee to be a smaller amount than when the second amount is larger than the first amount, the return location being a location where the vehicle has been returned, the renting location being a location where the vehicle has been rented[[,]];
when the vehicle has shifted from a READY-OFF state to a READY-ON state, [[the]]a controller of the vehicle transmits to the fee setting device start-of-utilization information serving as notification that utilization of the vehicle has started[[,]];
when the vehicle has shifted from the READY-ON state to the READY-OFF state, the controller transmits to the fee setting device end-of-utilization information serving as notification that utilization of the vehicle has ended[[,]]; and
while the vehicle is in the READY-ON state and the power storage device is being charged, the controller periodically transmits to the fee setting device information of the vehicle and the position information obtained; and
wherein the vehicle comprises the controller, and the controller is configured to:
detect a voltage, a current, and a temperature of the power storage device, which is mounted on the vehicle; and
determine the SOC information of the vehicle based on the detected voltage, the detected current, and the detected temperature.
2.  (Currently amended)  The fee setting device according to claim 1, wherein when a first condition is that the second amount is smaller than the first amount and a direction from the zone including the renting location toward the zone including the return location is different from a demanded direction representing a direction in which movement between the zones concentrates vehicles, and a second condition is that the second amount is smaller than the first amount and the direction from the zone including the renting location toward the zone including the return location is identical to the demanded direction, the CPU is configured to set the utilization fee to be a smaller amount for the first condition than for the second condition.
5.  (Currently amended)  A method for setting a utilization fee for sharing a vehicle configured to travel using power stored in a power storage device, the method comprising:
detecting a voltage, a current, and a temperature of [[a]]the power storage device, which is mounted on the vehicle;[[ and]]
determining a state of charge (SOC) information of the power storage device mounted on the vehicle based on the detected voltage, the detected current, and the detected temperature;
obtaining from the vehicle the determined SOC information of the vehicle and position information;
identifying a zone where the vehicle is parked by using the obtained position information and zone setting information, the zone setting information dividing into a plurality of zones a predetermined region including a plurality of locations where the vehicle can be rented and returned;
calculating, by using the determined SOC information of the vehicle, an amount representing a sum of the determined SOC informations stored in [[the ]]vehicles parked in the identified zone; and
setting, by a computing system, the utilization fee, wherein the setting the utilization fee comprises:

determining if a second amount, representing a sum of the determined SOC informations stored in vehicles parked in a zone including a return location of the vehicle, is less than a first amount, representing a sum of the determined SOC informations stored in vehicles parked in a zone including a renting location of the vehicle, the return location being a location where the vehicle has been returned, the renting location being a location where the vehicle has been rented;
if the second amount is determined to be less than the first amount, then setting the utilization fee to be a third amount; and
if the second amount is determined to be not less than the first amount, then setting the utilization fee to be a fourth amount;
wherein the third amount is less than the fourth amount;
[[when ]]the vehicle shifts from a READY-OFF state to a READY-ON state, and transmits start-of-utilization information serving as notification that utilization of the vehicle has started[[,]];
[[when ]]the vehicle shifts from the READY-ON state to the READY-OFF state, and transmits to the fee setting device end-of-utilization information serving as notification that utilization of the vehicle has ended[[,]]; and
while the vehicle is in the READY-ON state, [[and ]]the power storage device is being charged, and the vehicle periodically transmits information of the vehicle and the position information obtained.
6.  (Currently amended)  A fee setting system comprising:
a vehicle configured to travel using power stored in a power storage device; and
a central processing unit (CPU) configured to set a utilization fee for sharing the vehicle, wherein
the vehicle comprises a controller, and the controller is configured to:
detect a voltage, a current, and a temperature of [[a]]the power storage device, which is mounted on the vehicle; and
determine a state of charge (SOC) information of the power storage device mounted on the vehicle based on the detected voltage, the detected current, and the detected temperature; and
the CPU is configured to:
obtain from the vehicle the determined SOC information of the vehicle and position information of the vehicle;
identify a zone where the vehicle is parked by using the obtained position information and zone setting information, the zone setting information dividing into a plurality of zones a predetermined region including a plurality of locations where the vehicle can be rented and returned;
calculate, by using the determined SOC information of the vehicle, an amount representing a sum of the determined SOC informations stored in the vehicles parked in the identified zone;
set the utilization fee;
set the utilization fee to be a smaller amount when a second amount representing a sum of the determined SOC informations stored in [[the ]]vehicles parked in a zone including a return location of the vehicle is less than a first amount representing a sum of the determined SOC informations stored in [[the ]]vehicles parked in a zone including a renting location of the vehicle than when the second amount is larger than the first amount, the return location being a location where the vehicle has been returned, the renting location being a location where the vehicle has been rented[[,]];
wherein:
when the vehicle has shifted from a READY-OFF state to a READY-ON state, the controller transmits to the fee setting system start-of-utilization information serving as notification that utilization of the vehicle has started[[,]];
when the vehicle has shifted from the READY-ON state to the READY-OFF state, the controller transmits to the fee setting system end-of-utilization information serving as notification that utilization of the vehicle has ended[[,]]; and
while the vehicle is in the READY-ON state and the power storage device is being charged, the controller periodically transmits to the fee setting system information of the vehicle and the position information obtained.
*****
Claim Objections
Claims 1-6 are objected to because of the following informalities:
a.  Regarding claims 1 and 5-6, Applicant uses inconsistent terminology in these claims.  Specifically, SOC information is sometimes referred to as “SOC information” and sometimes is referred to as “SOC” without “information.”  Examiner suggests correcting this by consistently referring to SOC information as “SOC information.”
b.  Regarding claim 2, please insert --vehicles, -- immediately after “concentrates “ in the fourth line of the claim, to add clarity to the meaning of the claim.
c.  In the third line of claim 5, please change “a power storage device” to --the power storage device--, since “power storage device” was already introduced in the second line of claim 5.
d.  Claims 2-4 are dependent claims which are objected to, due to being dependent from objected-to independent claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, based on Applicant’s specification in combination with the language of claim 5 (for example, the “transmitting” of information from the vehicle), it appears that at least some of claim 5’s method steps are intended to be performed by a computing system, yet that is never explicitly recited in claim 5.  To clear up this indefiniteness issue, Examiner suggests inserting --, by a computing system,-- immediately after the word “setting”, in the sixteenth line of claim 5.
In addition, there is an indefiniteness issue with the paragraph beginning on line 17 of claim 5.  Examiner believes this paragraph is intended to set forth a particular fee-setting characteristic, in which a fee may change in size based on the relative total SOCs between a vehicle’s renting and return locations.  However, the way that the paragraph is currently worded, the use of conditional language like “when...”, in the particular way stated, could arguably create questions over how much weight the language in that paragraph should be given, for method claim 5.  See MPEP 2111.04(II).  Also, the paragraph does not address the situation when the “first amount” and the “second amount” are equal to each other; this further complicates the issue, since this means that the language of the paragraph does not provide a complete list of possibilities, at least one of which must happen.  To attempt to address this issue, Examiner has provided suggested amendments in Examiner’s proposed amendments section, above in this Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 5, Claim(s) 5 recite(s):
- obtaining the determined SOC information of the vehicle and position information of the vehicle;
- identifying a zone where the vehicle is parked by using the obtained position information and zone setting information, the zone setting information dividing into a plurality of zones a predetermined region including a plurality of locations where the vehicle can be rented and returned;
- calculating, by using the determined SOC information of the vehicle, an amount representing a sum of the determined SOC stored in the vehicles parked in the identified zone;
- setting the utilization fee for sharing the vehicle;
- wherein the setting the utilization fee including setting the utilization fee to be a smaller amount when a second amount representing a sum of the determined SOC stored in the vehicles parked in a zone including a return location of the vehicle is less than a first amount representing a sum of the determined SOC stored in the vehicles parked in a zone including a renting location of the vehicle than when the second amount is larger than the first amount, the return location being a location where the vehicle has been returned, the renting location being a location where the vehicle has been rented.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  calculates a fee for using an electric vehicle -- therefore, there is a commercial interaction, for at least that reason.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between the users and the provider of a vehicle rental service.
(Note:  The calculate step itself can also be regarded as falling within another abstract idea category:  “Mathematical concepts.”)
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- device; controller configured; central processing unit (CPU):  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
- obtaining information from a vehicle configured to travel using power stored in a power storage device; detect a voltage, a current, and a temperature of a power storage device mounted on the vehicle, and determine a state of charge (SOC) of the power storage device mounted on the vehicle based on the detected voltage, the detected current, and the detected temperature; the vehicle itself which travels using power stored in a power storage device:  These element(s)/limitation(s) amount to mere insignificant extra-solution activity.  See MPEP 2106.05(g).  MPEP 2106.05(g) states:  “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.”  These particular element(s)/limitation(s) do not meaningfully limit the claim because “obtaining information from a vehicle configured to travel using power stored in a power storage device” only amounts to typical, expected gathering of data for the fee-setting system to run and thus does not add a meaningful limitation to that system; “detect a voltage, a current, and a temperature of a power storage device mounted on the vehicle, and determine a state of charge (SOC) of the power storage device mounted on the vehicle based on the detected voltage, the detected current, and the detected temperature” amounts to mere typical data gathering for this type of data; and “the vehicle itself which travels using power stored in a power storage device” represents simply an expected application of such a system.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Examiner presents the following examples of activities that the courts have found to be insignificant extra-solution activity, as relevant to these particular element(s)/limitation(s):
Mere Data Gathering:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982).
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Consulting and updating an activity log, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715, 112 USPQ2d 1750, 1754 (Fed. Cir. 2014). 
Determining the level of a biomarker in blood, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012). See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
Insignificant application:
Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential).
Printing or downloading generated menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42, 120 USPQ2d 1844, 1854-55 (Fed. Cir. 2016).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  As also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “obtaining information from a vehicle configured to travel using power stored in a power storage device,” “detect a voltage, a current, and a temperature of a power storage device mounted on the vehicle, and determine a state of charge (SOC) of the power storage device mounted on the vehicle based on the detected voltage, the detected current, and the detected temperature,” and “the vehicle itself which travels using power stored in a power storage device” amount to insignificant extra-solution activity, which does not provide an inventive concept.
If an examiner previously concludes under Step 2A that an additional element is insignificant extra-solution activity, the examiner should evaluate whether that additional element is more than what is well-understood, routine, and conventional in the field, in step 2B.  Examiner addresses below why those elements were well-understood, routine, and conventional in the field:
- obtaining information from a vehicle configured to travel using power stored in a power storage device:  See Godmundsson, US 20030112124 A1, paragraphs [0003]-[0004], which states:
BACKGROUND OF THE INVENTION: Remote objects are usually equipped with an independent power supply that comprises (includes) a battery and an electric generator for supplying on board electric and electronic devices and other electrical equipment with electric energy. The generator is driven by a motor when the object is operated. In periods when the object is out of operation, however, many devices nevertheless have to be active or at least in a sleep mode. For such periods, the battery is provided for supplying these devices with the necessary electric energy. From time to time the battery has to be re-charged by means of the electric generator according to the amount of energy consumed therefrom.
A common problem with such a battery power supply resides in the risk that a discharge of the battery may impair the operation, readiness and/or safety of the object, if the object as well as the electric generator are not operated for a longer time. For avoiding this risk, it is known to monitor the battery output-power and to give an alarm if the battery is going to be discharged so that appropriate actions for re-charging the battery (e.g. starting the motor so that the electric generator can re-charge the battery) can be taken. However, in case of remote objects with no personnel or staff, or in the case of a vehicle that is parked in a remote area for a longer time, it is often difficult or expensive to handle such a situation. This problem is especially serious if a communication system on board the object is used, for example, for monitoring, controlling or locking/unlocking the object and it functions via a central station and which has to be in an active mode permanently for communicating with the central station. 
Thus, “obtaining information from a vehicle configured to travel using power stored in a power storage device” was well-understood, routine, and conventional activity.
- detect a voltage, a current, and a temperature of a power storage device mounted on the vehicle, and determine a state of charge (SOC) of the power storage device mounted on the vehicle based on the detected voltage, the detected current, and the detected temperature:  See Murakami, US 20080162059 A1, paragraphs [0001]-[0003], which states:
The present invention relates to a technique for estimating the state of charge (SOC) of a rechargeable battery such as a nickel-metal hydride battery (Ni-MH) mounted on a pure electric vehicle (PEV), a hybrid electric vehicle (HEV), and the like as a power source for a motor or a drive source for various loads. 

BACKGROUND ART

An HEV conventionally executes state of charge (SOC) control on a rechargeable battery to maximize fuel consumption efficiency of the vehicle by detecting voltage, current, temperature, and the like of the rechargeable battery and performing calculations to estimate the SOC of the rechargeable battery. For accurate execution of the SOC control, the SOC of the rechargeable battery during charging/discharging needs to be estimated correctly.
In one conventional method for estimating the SOC, a battery voltage V and a charge-discharge current I are measured over a predetermined period, an integrated value ∫I of the current is calculated, and a battery polarization voltage Vc(t-1), which was previously estimated, is updated to Vc(t) based on functions of the temperature T, the battery voltage V, and the integrated current value ∫I to obtain a correction voltage V' (=V-Vc(t)). A plurality of data sets for the correction voltage V' and current I are obtained and stored. A linear regression line (voltage V'-current I regression line) is obtained through regression analysis using the data sets. A V intercept of the V'-I regression line is estimated as an electromotive force E, and the SOC is estimated from functions of the previously estimated SOC, the electromotive force E, the temperature T, and the current integration value ∫I (refer, for example, to patent document 1).

Thus, “detect a voltage, a current, and a temperature of a power storage device mounted on the vehicle, and determine a state of charge (SOC) of the power storage device mounted on the vehicle based on the detected voltage, the detected current, and the detected temperature” was well-understood, routine, and conventional activity.
- the vehicle itself which travels using power stored in a power storage device:  See the Godmundsson passages above.  Thus, “the vehicle itself which travels using power stored in a power storage device” was well-understood, routine, and conventional activity.
(NOTE REGARDING THE LAST THREE PARAGRAPHS OF CLAIM 5:  Each of these paragraphs is a conditional limitation.  For example, the first two of those three paragraphs only address a situation in which the vehicle has shifted between a READY-OFF and a READY-ON state.  The last paragraph only addresses a situation when the vehicle is in the READY-ON state and the power storage device is being charged.  It is not required that any of these situations occur; for example, consider a vehicle which is in the READY-OFF state and stays in the READY-OFF state.  For a method claim like claim 5, conditional claim limitations are not required to be given weight if they are not required to ever actually occur.  See MPEP 2111.04(II).  Since these paragraphs do not have weight here currently, these three paragraphs do not need to be addressed with respect to this 101 rejection of claim 5.)
The claim(s) are not patent eligible.

Claim(s) 5 is therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Armelin, US 20170352093 A1 (searching available rental vehicles based on adjustable parameters);
b.  Weinstock, US 20130246104 A1 (extended web enabled multi-featured business to business computer system for rental vehicle services).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628